 

Case 2:19-cv-00315-MSD-LRL Document 22 Filed 01/21/21 Page 1 of 3 PagelD# 97

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Norfolk Division

GABRIEL S. OWEN, #1159390,
Petitioner,

Vv. ACTION NO. 2:19-cv-315

HAROLD W. CLARKE, Director,
Virginia Department of Corrections,

Respondent.
FINAL ORDER

Before the Court is a petition for a writ of habeas corpus,
ECF No. 5, filed pursuant to 28 U.S.C. § 2254, and the
Respondent’s motion to dismiss, ECF No. 18. On June 13, 2019,
Petitioner was sentenced in the Circuit Court for the City of
Chesapeake for violating his probation and was sentenced to two
years and two months of an active sentence in a Detention and
Diversion Program. ECF. No. 17. In his petition, the pro se
Petitioner challenges the calculation of the sentence imposed by
the Chesapeake Circuit Court.

The matter was referred for disposition to a United States
Magistrate Judge pursuant to 28 U.S.C. §§ 636(b) (1) (B)-(C),
Federal Rule of Civil Procedure 72(b), Local Civil Rule 72, and
the April 2, 2002 Standing Order on Assignment of Certain

Matters to United States Magistrate Judges. In a Report and
Case 2:19-cv-00315-MSD-LRL Document 22 Filed 01/21/21 Page 2 of 3 PagelD# 98

Recommendation entered on November 30, 2020, the Magistrate
Judge recommended the motion to dismiss be granted, and the
petition be denied and dismissed without prejudice. The parties
were advised of their right to file written objections to the
Report and Recommendation. Neither the Petitioner nor the
Respondent filed objections with the Court and the time to do so
has expired.

Having reviewed the record and having heard no objection,
the Court agrees with the Report and Recommendation on the
grounds stated by the Magistrate Judge and ADOPTS and APPROVES
the Report and Recommendation, ECF No. 21, in its entirety as
the Court’s own opinion. Accordingly, the Respondent’s motion
to dismiss, ECF No. 18, is GRANTED, and the Petition, ECF No. 5,
is DENIED and DISMISSED WITHOUT PREJUDICE. It is ORDERED that
judgment be entered in favor of the Respondent.

Finding that the procedural basis for dismissal of
Petitioner's § 2254 petition is not debatable, and alternatively
finding that Petitioner has not made a “substantial showing of
the denial of a constitutional right,” a certificate of
appealability is DENIED. 28 U.S.C. & 2253(c); see Rules Gov. §
2254 Cases in U.S. Dist. Cts. 11{a); Miller-El v. Cockrell, 537

U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-85

(2000).
Case 2:19-cv-00315-MSD-LRL Document 22 Filed 01/21/21 Page 3 of 3 PagelD# 99

Petitioner is ADVISED that because a certificate of
appealability is denied by this Court, he may seek a certificate
from the United States Court of Appeals for the Fourth Circuit.
Fed. Rule App. Proc. 22(b); Rules Gov. § 2254 Cases im U.8.
Dist. Cts. l1l1(a). If Petitioner intends to seek a certificate
of appealability from the Fourth Circuit, he must do so within
thirty (30) days from the date of this Order. Petitioner may
seek such a certificate by filing a written notice of appeal
with the Clerk of the United States District Court, United
States Courthouse, 600 Granby Street, Norfolk, Virginia 23510.

The Clerk is DIRECTED to forward a copy of this Order to
Petitioner and counsel of record for Respondent.

Tt is so ORDERED. WKS
Is!

Mark S. Davis
Chief Judge

 

Mark S. Davis
Chief United States District Judge

Norfolk, Virginia

Date ‘Jonvony eo] ’ 200. |
